Name: 93/198/EEC: Commission Decision of 17 February 1993 laying down a model for the animal health conditions and veterinary certification for the importation of domestic ovine and caprine animals from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  cooperation policy;  trade;  health
 Date Published: 1993-04-06

 Avis juridique important|31993D019893/198/EEC: Commission Decision of 17 February 1993 laying down a model for the animal health conditions and veterinary certification for the importation of domestic ovine and caprine animals from third countries Official Journal L 086 , 06/04/1993 P. 0034 - 0042 Finnish special edition: Chapter 3 Volume 49 P. 0087 Swedish special edition: Chapter 3 Volume 49 P. 0087 COMMISSION DECISION of 17 February 1993 laying down a model for the animal health conditions and veterinary certification for the importation of domestic ovine and caprine animals from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/426/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1) , as last amended by Regulation (EEC) No 1601/92(2) , and in particular Articles 8 and 11 thereof, Whereas Council Decision 91/68/EEC(3) lays down animal health conditions governing intra-Community trade in ovine and caprine animals; Whereas Council Directive 91/496/EEC(4) , as last amended by Directive 92/438/EEC(5) , lays down the principles governing the organization of veterinary checks on animals entering the Community from third countries; Whereas it appears that the animal health situation in the third countries on the list drawn up in Council Decision 79/542/EEC(6) , as last amended by Commission Decision 93/100/EEC(7) , and including ovine and caprine animals, is supervised by veterinary services which, although in some cases are in the process of reorganization, can nevertheless offer satisfactory guarantees concerning diseases which might be transmitted through the import of ovine and caprine animals; Whereas the veterinary authorities of the third countries on the list have undertaken to notify the Commission and the Member States within 24 hours of the occurrence of the following diseases: rinderpest, foot-and-mouth disease, bluetongue, contagious caprine pleuropneumonia, peste des petits ruminants, epizootic haemorrhagic disease, sheep pox, goat pox, Rift Valley fever or vesicular stomatitis, or of the decision to vaccinate against any of these; Whereas the veterinary authorities of the countries on the list have undertaken not to permit the issue of certificates described in the Annex to this Decision for imported animals unless the animals were imported from a Member State or in accordance with veterinary conditions at least as strict as the relevant requirement of Council Directive 72/462/EEC including any decision made pursuant thereto; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize the import of domestic animals of the ovine and caprine species which meet the requirements of the animal health certificate set out in Part 1 (a) and (b) of the Annex in respect of slaughter animals. This certificate must accompany consignments of ovine and caprine animals from those third countries or parts of third countries appearing in Part 2 (a) and (b) of the Annex respectively. Article 2 This Decision shall apply from the 60th day following its notification to the Member States. Article 3 This Decision is addressed to the Member States. Done at Brussels, 17 February 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 46, 19. 2. 1991, p. 19. (4) OJ No L 268, 24. 9. 1991, p. 56. (5) OJ No L 243, 25. 8. 1992, p. 27. (6) OJ No L 146, 14. 6. 1979, p. 15. (7) OJ No L 40, 17. 2. 1993, p. 23 ANNEX PART 1 (a) ANIMAL HEALTH CERTIFICATE for domestic ovine and caprine animals for immediate slaughter intended for consignment to the European Economic Community This certificate must accompany the consignment. It covers only animals transported in the same railway wagon, lorry, aircraft or ship, consigned to the same destination and intended to be taken immediately on arrival in the Member State of destination direct to a slaughterhouse and to be slaughtered not later than five working days after their entry in accordance with Article 13 of Council Directive 72/462/EEC. It must be completed on the date of loading and all time limits referred to expire on that date. No . Exporting country: . Ministry: . Competent issuing authority: . Country of destination: . Reference: . (Optional) Reference to accompanying animal welfare certificate: . I. Number of animals: . (In words) II. Identification of animals: . The animals to be exported must bear an individual number which permits tracing of their premises of origin and an indelible red mark on their heads identifying them as animals for slaughter. Name(s) and address(es) of premises of origin: . . . . . IV. Destination of animals The animals will be sent from . (Place of loading) to . (Country and place of destination) by railway wagon/lorry/aircraft/ship . . (Indicate means of transport and registration marks, flight number or registered name, as appropriate) Name and address of consignor: . . Name and address of consignee: . . V. Health information I, the undersigned, being an official veterinarian of . do hereby certify that: (Name of exporting country) 1. . (Name of exporting country) has been free from foot-and-mouth disease for the two years immediately prior to export, has not practised vaccination against foot-and-mouth disease during the 12 months immediately prior to export, does not permit animals on its territory vaccinated less than one year previously and the animals to be exported have not been vaccinated against foot-and-mouth disease; 2. . has been free from the following diseases: (Name of exporting country) - for 12 months immediately prior to export in respect of rinderpest, bluetongue, contagious caprine pleuropneumonia, peste des petits ruminants, epizootic haemorrhagic disease, sheep pox, goat pox and Rift Valley fever and during this time vaccination against any of these diseases has not been carried out, - for six months immediately prior to export in respect of vesicular stomatitis; 3. the animals to be exported: (a) were born on the territory of . and have remained there since birth, (Name of third country) or were imported, not less than three months ago, from a Member State of the European Community or from a third country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions; (Delete unwanted reference) (b) have remained for the last 30 days or since birth, if less than 30 days old, on a holding in the centre of an area of 20 km in diameter in which, according to official findings, there has been no occurrence of foot-and-mouth disease, rinderpest, bluetongue, contagious caprine pleuropneumonia, peste des petits ruminants, epizootic haemorrhagic disease, sheep pox, goat pox, Rift Valley fever or vesicular stomatitis during the last 30 days; (c) come from a holding which has been free from any official prohibition on health grounds: - for the last 42 days in the case of brucellosis, - for the last 30 days in the case of rabies, - for the last 15 days in the case of anthrax and have not been in contact with animals from holdings which do not satisfy these conditions; (d) were examined by an official veterinarian of . (Name of exporting country) within 24 hours of loading and showed no clinical sign of disease; (e) are not animals to be destroyed under a national programme for the eradication of disease; (f) have not received thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes; (g) were obtained: - from a holding, or - from ., (Name of market) a market which is officially authorized, under conditions at least as severe as those of Annex II to Commission Decision 91/189/EEC(1) , for the export of bovine animals for immediate slaughter to the European Community, and were assembled at . (Name of assembly point) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than those meeting the requirements of this certificate and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of ....................................... (Name of exporting country) there had been no incidence of foot-and-mouth disease, rinderpest, blue tongue, contagious caprine pleuropneumonia, peste des petits ruminants, epizootic haemorrhagic disease, sheep pox, goat pox, Rift Valley fever or vesicular stomatitis during the previous 30 days; (Delete reference to holding, market or assembly point as appropriate) (h) any transport vehicles or containers in which they were loaded were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI. Protocols for the approval of any markets through which the animals to which this certificate applies may have passed were in accordance with Annex II to Decision 91/189/EEC. VII. This certificate is valid for 10 days from the date of loading. Done at ., on . . (Signature of official veterinarian)(2) . (Name in capital letters, qualifications and title) Stamp(3) PART 2 (a) List of third countries authorized to use the certificate at Part 1 (a) Austria Finland Iceland Norway Sweden Switzerland PART 1 (b) ANIMAL HEALTH CERTIFICATE for domestic ovine and caprine animals for immediate slaughter intended for consignment to the European Economic Community This certificate must accompany the consignment. It covers only animals transported in the same railway wagon, lorry, aircraft or ship, consigned to the same destination and intended to be taken immediately on arrival in the Member State of destination direct to a slaughterhouse and to be slaughtered not later than five working days after their entry in accordance with Article 13 of Council Directive 72/462/EEC. It must be completed on the date of loading and all time limits referred to expire on that date. No . Exporting country: . Ministry: . Competent issuing authority: . Country of destination: . Reference: . (Optional) Reference to accompanying animal welfare certificate: . I. Number of animals: . (In words) II. Identification of animals: . The animals to be exported must bear an individual number which permits tracing of their premises of origin and an indelible red mark on their heads identifying them as animals for slaughter. Name(s) and address(es) of premises of origin: . . . . . IV. Destination of animals The animals will be sent from . (Place of loading) to . (Country and place of destination) by railway wagon/lorry/aircraft/ship . . (Indicate means of transport and registration marks, flight number or registered name, as appropriate) Name and address of consignor: . . Name and address of consignee: . . V. Health information I, the undersigned, being an official veterinarian of . do hereby certify that: (Name of exporting country) 1. . (Name of exporting country) has been free from foot-and-mouth disease for the two years immediately prior to export, has not practised vaccination against foot-and-mouth disease during the 12 months immediately prior to export, does not permit animals on its territory vaccinated less than one year previously and the animals to be exported have not been vaccinated against foot-and-mouth disease; 2. . has been free from the following diseases: (Name of exporting country) - for 12 months immediately prior to export in respect of rinderpest, bluetongue, contagious caprine pleuropneumonia, peste des petits ruminants, epizootic haemorrhagic disease, sheep pox, goat pox and Rift Valley fever and during this time vaccination against any of these diseases has not been carried out, - for six months immediately prior to export in respect of vesicular stomatitis; 3. the animals to be exported: (a) were born on the territory of . and have remained there since birth, (Name of third country) or were imported, not less than three months ago, from a Member State of the European Community or from a third country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions; (Delete unwanted reference) (b) have remained for the last 30 days or since birth, if less than 30 days old, on a holding in the centre of an area of 20 km in diameter in which, according to official findings, there has been no occurrence of foot-and-mouth disease, rinderpest, bluetongue, contagious caprine pleuropneumonia, peste des petits ruminants, epizootic haemorrhagic disease, sheep pox, goat pox, Rift Valley fever or vesicular stomatitis during the last 30 days; (c) come from a holding which has been free from any official prohibition on health grounds: - for the last 42 days in the case of brucellosis, - for the last 30 days in the case of rabies, - for the last 15 days in the case of anthrax and have not been in contact with animals from holdings which do not satisfy these conditions; (d) were examined by an official veterinarian of. (Name of exporting country) within 24 hours of loading and showed no clinical sign of disease; (e) are not animals to be destroyed under a national programme for the eradication of disease; (f) have not received thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes; (g) were obtained directly from a holding or holdings without passing through a market and were loaded at . (Name of assembly point) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than those meeting the requirements of this certificate and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of ....................................... (Name of exporting country) there had been no incidence of foot-and-mouth disease, rinderpest, bluetongue, contagious caprine pleuropneumonia, peste des petits ruminants, epizootic haemorrhagic disease, sheep pox, goat pox, Rift Valley fever or vesicular stomatitis during the previous 30 days; (h) any transport vehicles or containers in which they were loaded were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI. This certificate is valid for 10 days from the date of loading. Done at ., on . . (Signature of official veterinarian)(4) . (Name in capital letters, qualifications and title) Stamp(5) PART 2 (b) List of third countries authorized to use the certificate at Part 1 (b) Bulgaria Canada (except that part of Canada described as the 'Okanagan area of British Columbia' and defined in the Annex to Commission Decision 88/212/EEC) Czech Republic Estonia Hungary Latvia Lithuania Malta New Zealand Poland Romania Slovak Republic Slovenia (1) The signature and the stamp must be in a colour different to that of the printing. (2) The signature and the stamp must be in a colour different to that of the printing.